Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
	Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
 
Claim Rejections - 35 USC § 112
Claims 13, 15-19, 21-33 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Regarding Claim 13, the claim recites “wherein a bonding between the wire and the each of the solar cells is limited only to the first portion and the second pad electrode”. This is not supported by the instant disclosure. The disclosure refers to the pad portion and the wire being adhesively bonded (for example [0093]) but makes no reference to the exclusivity of bonding occurring in that region. The disclosure does not address or preclude adhesive bonding or any other type of bonding from occurring between the wiring member and the second electrode and in fact shows express direct contact between the two features (Fig. 7 for example) which would indicate that contact and/or bonding may occur between them. 

All claims not addressed are rejected as depending from Claim 13. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13, 15-33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Regarding Claim 13, the claim has been amended to state “having a same length as the second pad electrode in the first direction and having a same width in the second direction”. The limitation is unclear as there is no element to compare the “same width” to. The length is the same as the second pad electrode, which is supported, but the width cannot be the same as the pad electrode in the second direction as the width in the second direction of the pad electrode is the entire width of the pad electrode and that is substantially larger than the width of the overlap as expressed in the instant figures. Revision to clarify which element the width of the overlap is the same as is required. 


	All claims not addressed are rejected as depending from Claim 13. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 13, 15-33 are rejected under 35 U.S.C. 103 as being unpatentable over US 20120291839 by Yang et al (hereinafter Yang) in view of US 20080053523 by Brown et al (hereinafter Brown) and US 20070186968 by Nakauchi et al (hereinafter Nakauchi).

Regarding Claim 13, Yang discloses a solar cell module comprising a plurality of solar cells (Fig. 18) and an interconnection wire (71 Fig. 10 teaching the claimed “a plurality of solar cells;  and a wire for interconnecting two neighboring solar cells among the solar cells”) wherein each solar cell comprises a substrate (110 Fig. 10 teaching the claimed “a semiconductor substrate”), a front electrode (140 Fig. 1 teaching the claimed “a first electrode formed on a first surface of the semiconductor substrate”) and a back electrode (151 Fig. 10 teaching the claimed “a second electrode formed on a second surface of the semiconductor substrate”). A plurality of conductors are connected to the second electrode (52 Fig. 10 teaching the claimed “and a second pad electrode connected to the second electrode”). 

The plurality of conductors are spaced apart from the second electrode in a first direction (Y axis Fig. 10 indicated by the gaps A(110) teaching the claimed “wherein the second electrode and the second pad electrode are spaced apart from each other in a first direction so as to form a gap portion therebetween”) and overlap each other in a second, orthogonal direction (X axis Fig. 10 indicated by d11, d12 teaching the claimed “wherein the second electrode and the second pad electrode overlap each other in a second direction crossing the first direction”). An overlap is formed between the conductors and the second electrode wherein the overlap is rectangular in shape and has the same length as the conductors in the first direction and the same width in the second direction (Fig. 10 teaching the claimed “wherein an overlap is formed on each of both sides of the second pad electrode in the second direction along both sides of the gap portion in a rectangular shape having a same length as the second pad electrode in the first direction and having a same width in the second direction”). 

Yang fails to disclose the interconnect is formed of a circular core and solder. 

However, Brown discloses connecting two adjacent solar cells wherein the interconnect is formed of a circular core and solder for connecting to the solar cells ([0022] teaching the claimed “the wire having a circular core and a solder layer surrounding the circular core”). 

The configuration set forth by Brown for forming an interconnect is conventional and routine in the art, therefore, it would have been obvious to implement such a configuration to form Hioki’s interconnect, as taught by Brown, as the claimed subject matter simply uses simple substitution of one known element for another to obtain predictable results.  See MPEP 2141 (III) Rationale B, KSR v. Teleflex (Supreme Court 2007). 

Modified Yang discloses the wiring interconnect contacts the conductors and the gap between the conductor and the second electrode (Fig. 10 teaching the claimed “wherein the wire includes a first portion disposed on the second pad electrode and a second portion disposed on the gap portion of the second electrode”) and has a width less than that of the gap in the second direction (x axis Yang Fig. 10 teaching the claimed “wherein the wire has a width smaller than a width of the gap portion in the second direction”). 

Yang fails to disclose the interconnect having a localized wider cross section when contacting the conductors. 

However, Nakauchi discloses forming electrodes in a solar cell such that the thickness of an electrode feature is greatest when contacting an adjacent electrode feature thereon and is less when not contacting the adjacent electrode feature (see Fig. 12 for example). This configuration maximizes electrical contact while preventing unnecessary material use associated with portions which do not make contact (see Fig. 1 and [0096]). As such, a skilled artisan would necessarily appreciate that as portions of Yang’s interconnect is disposed over a region of direct contact with the connecting electrode and over the spacer wherein it makes no electrical contact, the width of the portion directly contacting the connecting electrode may be greater than the region over the spacer so as to maximize electrical contact while preventing unnecessary material cost. In such an event, a skilled artisan would understand and appreciate the contact between the connecting electrode and interconnect being maximized would result in the entire connecting electrode making contact with the interconnect, thereby rendering obvious the claimed “wherein a width of the first portion is greater than a width of the second portion”.  

The product-by-process limitation “by soldering the solder layer on the second pad electrode” is given patentable weight as it pertains to the resulting structure. Modified Yang discloses attaching the interconnect and electrodes of the solar cell via solder (for example Nakauchi [0058]) thereby rendering obvious such a permanent adhesion between the two elements. 

	Modified Yang discloses the width of the first portion of the wire is less than the conductor onto which it is disposed (Yang Fig. 10 above teaching the claimed “wherein the width of the first portion is less than a width of the second pad electrode in the second direction”). Additionally, the wire has a width less than the gap portion (Yang [0123]-[0125] teaching the claimed “wherein the width of the second portion is smaller than the width of the gap portion in the second direction”). 

	Yang discloses the material of the conductors is more expensive and more highly conductive than the back electrode ([0086]-[0088]). Increased contact area between the conductor and the wire results in increased carrier extraction due to the increased conductivity ([0127]). Additionally, in at least one embodiment, the conductor extends beyond the surface of the back electrode in a third direction onto which the wire is disposed (Fig. 20). In this embodiment at least, the wire would only contact the conductor as the back electrode is not flush with the surface of the conductor, reading on the claimed “wherein a bonding between the wire and the each of the solar cells is limited only to the first portion and the second pad electrode”. 

Regarding Claim 15, Yang discloses the interconnect provides electrical connection thereby electrically connecting all elements of the cells together (Fig. 17 teaching the claimed “wherein the wire connects the second pad electrode and the second electrode to one another”).  

Regarding Claims 16 and 17, modified Yang discloses the length of the gap portion to be greater than 6-10 mm ([0138]) and the width of the wire to be 1.5-2mm ([0123]) teaching the claimed “wherein the wire has a width smaller than a length of the gap portion in the first direction” and the claimed “wherein a ration of the width to the wire to the length of the gap portion in the first direction range from 1:10 to 1:15. Case law holds that a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties.  Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985). 

Regarding Claim 18, modified Yang discloses forming electrodes in a solar cell such that the thickness of an electrode feature is greatest when contacting an adjacent electrode feature thereon and is less when not contacting the adjacent electrode feature (Nakauchi Fig. 12 for example, Fig. 1 and [0096] teaching the claimed “wherein a rate of a portion of second pad electrode attached to the wire is 95% or more”). 

Regarding Claim 19, Yang fails to disclose the number of interconnects associated with the number of bus bars on each cell corresponding to the requirements of Claim 19. 

However, it is well-known in the art that the number of electrode features on the front surface of a solar cell is a result effective variable in that increased electrode coverage allows for shorter carrier transport which increases conductivity and electron extraction, however, also increases shading as the electrode features would block incident radiation thereon. As such, no more than routine experimentation would be required to arrive at the claimed range, rendering obvious the claimed “wherein six to thirty-three wires are provided on one surface of each solar cell”. Furthermore, the width of the interconnect is also a result effective variable as increased width increases conductivity and current extraction while also contributing to shading. As such, a skilled artisan would require no more than routine experimentation to arrive at the claimed range, rendering obvious the claimed “and wherein the wire has a width ranging from 250 .mu.m to 500 .mu.m”). The discovery of an optimum value of a known result effective variable, without producing any new of unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPOQ 215 (CCPA 1980) (See MPEP 2144.05, II). 

Regarding Claim 21, modified Yang discloses the overlapping portion is formed on both opposing sides of the connecting electrode in the second direction and the spacer is formed on both opposing side of the connecting electrode in the first direction (Yang Fig. 10 teaching the claimed “the gap portion is located on either side of the pad in the first direction”).  

Regarding Claim 22, modified Yang discloses the width of the overlap (d12 Fig. 10) may be between 0.25-0.5 mm ([0128]) and the length of the gap is greater than 6-10 mm ([0138] teaching the claimed “wherein the overlap portion has a width in the second direction, and the width of the overlap portion is smaller than a length of the gap portion in the first direction”). 

Regarding Claim 23, modified Yang discloses the second electrode includes a hole so as to accommodate the conductor and form the gap portion (Fig. 10 teaching the claimed “wherein the second electrode includes an opening corresponding to the second pad electrode”). The opening has a width and the conductor has a width, both in the second direction. The width of the connecting electrode is greater than the opening, forming an overlap between the second electrode and the conductor in the second direction (Fig. 10 teaching the claimed “wherein the opening has a width smaller than a width of the second electrode so that the second electrode and the second pad electrode overlap each other in the second direction”). The hole has a length and the conductor has a length wherein the hole’s length is greater than the conductor in the first direction so as to form the spacer in the first direction (Fig. 10 teaching the claimed “wherein the opening has a length larger than a length of the second pad electrode so that the gap portion is located between the second electrode and the second pad electrode in the first direction”). 

Regarding Claim 24, modified Yang discloses a plurality of conductors (Fig. 10 teaching the claimed “wherein the second pad electrode includes a plurality of second pad electrodes spaced apart from one another in the first direction so as to form a single row”). The distance between two conductors (top and bottom conductors Fig. 10) is greater than the distance between the outermost conductor and an edge of the solar cell (Fig. 10 teaching the claimed “and wherein two second pad electrodes, located close to each other, among the second pad electrodes have a first distance there between, and the first distance is larger than a second distance between an edge of the semiconductor substrate and the second pad electrode located close to the edge”).  

Regarding Claim 25, Yang discloses the conductors may have a thickness which is less than the thickness of the second electrode (Fig. 2 teaching the claimed “wherein the second pad electrode has a thickness smaller than a thickness of the second electrode”).  

Regarding Claims 26-28, Yang fails to disclose the relationship between the thickness difference of the electrodes and the length of the spacer. 

However, the thickness of electrodes in a solar cell is a result effective variable such that increased thickness results in increased conductivity but also increased weight and material cost. As such, no more than routine experimentation would be required to find a thickness relationship between the second and connecting electrodes which satisfies the claimed relationship, rendering obvious the claimed “wherein the second electrode and the second pad electrode have a thickness difference smaller than a length of the gap portion in the first direction” of Claim 26, the claimed “wherein the thickness difference between the second electrode and the second pad electrode ranges from 5 .mu.m to 30 .mu.m, and wherein the length of the gap portion in the first direction ranges from 0.5 mm to 3 mm” of Claim 27 and the claimed “wherein a ratio of the thickness difference between the second electrode and the second pad electrode to the length of the gap portion ranges from 1:60 to 1:100” of Claim 28. The discovery of an optimum value of a known result effective variable, without producing any new of unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPOQ 215 (CCPA 1980) (See MPEP 2144.05, II).  

Regarding Claim 30, modified Yang discloses the first electrode includes a plurality of fingers (141 Fig. 1) and busbars (142 Fig. 1) wherein the fingers are arranged in parallel in the second direction and the bus bars are arranged in the first direction (Fig. 1 teaching the claimed “wherein the first electrode includes a plurality of finger electrodes arranged in parallel in a second direction, and a plurality of bus-bar lines or rows of first pad electrodes extending in the first direction”). 

Modified Yang i fails to disclose the number of bus bars corresponding to the requirements of Claim 30.

However, it is well-known in the art that the number of electrode features on the front surface of a solar cell is a result effective variable in that increased electrode coverage allows for shorter carrier transport which increases conductivity and electron extraction, however, also increases shading as the electrode features would block incident radiation thereon. As such, no more than routine experimentation would be required to arrive at the claimed range, rendering obvious the claimed "and wherein a number of the plurality of bus-bar lines or rows of first pad electrodes is six to thirty-three". The discovery of an optimum value of a known result effective variable, without producing any new of unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPOQ 215 (CCPA 1980) (See MPEP 2144.05, II).

Regarding Claim 31, modified Yang discloses the wire does not cover the entire gap portion (Fig. 10 teaching the claimed “wherein the gap portion has an exposed region which is not covered by the wire”).  Additionally, when forming the interconnect having a solder layer and attaching it to the connecting electrode, the solder would necessarily contact the conductor, thereby reading on the claimed “wherein the solder layer contacting the second pad electrode is spread on a surface of the second pad electrode”. 

Regarding Claim 32, modified Yang discloses an emitter (121 Fig. 1 teaching the claimed “wherein the solar cell further comprises an emitter formed on the first surface of the semiconductor substrate”) and a back surface field (172 Fig. 1 teaching the claimed “and a back surface field formed on the second surface of the semiconductor substrate”) wherein the first electrode is connected to the emitter and the second electrode is connected to the back surface field (Fig. 1 teaching the claimed “wherein the first electrode is connected to the emitter and the second electrode is connected to the back surface field”). 
Claim(s) 29 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over modified Yang and further in view of US 20130199606 by Sheng et al (hereinafter Sheng). 

Regarding Claim 29, modified Yang discloses the limitations of Claim 13 but fails to disclose a passivation layer. 

However, Sheng discloses a solar cell comprising an emitter, substrate, BSF and bilayer back electrode configuration wherein the cell also includes a passivation layer which covers a portion of the elements corresponding to the back electrode (220 Fig. 2k teaching the claimed “further comprising a passivation film disposed on the second surface of the semiconductor substrate, wherein the passivation film is locally formed so as to correspond to the second pad electrode and the gap portion.”).  The passivation layer is used to establish good surface/interface properties to reduce recombination ([0038]). 

As such, it would have been obvious to a skilled artisan to include a passivation layer in Yang’s cell, as taught by Sheng, in order to reduce recombination. 

Regarding Claim 33, modified Yang discloses the conductor extends along the length of the wire in the first direction to include the first and second portions of the wire (Fig. 10 teaching the claimed “wherein the second pad electrode extends from the first portion to the second portion in the first direction). The passivation layer is positioned such that it is not directly on the wire thereby forming a space between the wire and the passivation layer (Sheng Fig. 2k teaching the claimed “wherein a space is located between the wire and the passivation layer in a thickness direction of the passivation layer”). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BETHANY L MARTIN whose telephone number is (571)270-7298.  The examiner can normally be reached Monday-Thursday 7 am to 5:30 pm. Examiner Martin’s fax number is (571) 270-8298. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke, can be reached at (303) 297-4684. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/BETHANY L MARTIN/               Primary Examiner, Art Unit 1721